FERGUSON, Judge
(concurring):
I concur.
Because I believe that under the particular facts of this case “the failure of the military judge in this instance to remind the appellant of his allocution privilege is not an ‘error (that) materially prejudices the substantial rights of the accused,’ ” I am able to concur with my brothers in affirming the decision of the Court of Military Review. I join with them in strongly urging that in military courts the trial judge *50personally remind the accused of his privilege to speak after his guilt has been determined and before his sentence is set. This common-law right, preserved in Rule 32(a), Federal Rules of Criminal Procedure, is a personal right, the importance of which cannot be minimized. As Mr. Justice Frankfurter stated in writing for the Court in Green v United States, 365 US 301, 304, 5 L Ed 2d 670, 81 S Ct 653, 655 (1961) :
“. . . The most persuasive counsel may not be able to speak for a defendant as the defendant might, with halting eloquence, speak for himself.”
See also Hill v United States, 368 US 424, 434, 7 L Ed 2d 417, 82 S Ct 468, 474 (1962).